MEMORANDUM**
Former federal prisoner David A. Oh-man appeals pro se the district court’s judgment denying his 28 U.S.C. § 2241 habeas petition, which challenged the calculation of his good conduct time credits by the Bureau of Prisons (“BOP”). We dismiss this appeal as moot.
Ohman contends that he was deprived of good conduct time credits under the BOP’s interpretation of 18 U.S.C. § 3624(b)(1).
Because Ohman has been released from BOP custody, we lack the ability to grant habeas remedy for his alleged injury. See Munoz v. Rowland, 104 F.3d 1096, 1097 (9th Cir.1997); see also United States v. Johnson, 529 U.S. 53, 58-60, 120 S.Ct. 1114,146 L.Ed.2d 39 (2000) (holding that a former inmate’s supervised release term may not be credited with undisputed excess time in prison). Without a live case or controversy, Ohman’s appeal is moot, and we do not reach the merits of his contentions. See Munoz, 104 F.3d at 1097.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.